Title: From George Washington to Alexander Boyd, 18 November 1755
From: Washington, George
To: Boyd, Alexander

 

To Mr Alexander Boyd, Paymaster to the Virginia Regiment.
[Fredericksburg, 18 November 1755]

I have had advice of Captain Hogg’s Company at Fort Dinwiddie mutinying for want of their pay; which must be attributed entirely to your neglect: as I gave you orders in my last, to go, or send to that Fort, with the money for that Company. If you should not have sent it before this reaches you, you are to proceed immediately to that Fort, with two months’ pay. You are only to pay the effective men. &c.

Fredericksburg: November 18th 1755.

